Citation Nr: 0001863	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-45 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for subcutaneous 
lipomas, including as a result of exposure to herbicides.

2.  Entitlement to service connection for skin rashes, 
including as a result of exposure to herbicides.

3.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for bilateral otitis 
externa with left otitis media, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

The veteran contends that that he is entitled to service 
connection for skin rashes and for subcutaneous lipomas.  He 
also contends that he is entitled to increased ratings for a 
psychiatric disability and for a bilateral ear disability.  
In September 1994, and June 1999, the veteran requested that 
he be provided a hearing before a member of the Board at the 
local RO.  Later in June 1999, the veteran returned a form to 
the RO requesting that he be provided a hearing before the 
Board in Washington, DC.  The veteran was advised in August 
1999 he was scheduled for an October 1999 hearing in 
Washington, DC.  In September 1999 the veteran wrote to the 
Board stating that he had requested a hearing before the 
Board at the RO and not in Washington, DC.  The Board notes 
that the veteran's September 1994 request for a hearing at 
the RO was made within 90 days of certification of his appeal 
to the Board.  Since the veteran has an outstanding request 
for a Board hearing at the RO, he must be afforded such a 
hearing prior to action on his appeal.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran, in 
accordance with the docket number of 
this case, for a hearing before a member 
of the Board at the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



